0 )" I 5 - O \Qr\ ~Oj
                                                                                      2/25/2015 11:17:52 AM
                                                                   Chris Daniel - District Clerk Harris County
                                                                                      Envelope No. 4275629
                                                                                      By: Phyllis Washington
                                                                                Filed: 2/25/2015 11:17:52 AM


                           CAUSE NO. 2012-33464-A

LETICIA B. LOYA                         §        IN THE DISTRICT COURT OF
                                        §
      Plaintiff,                        §
                                        §
VS.                                     §        HARRIS COUNTY, TEXAS

HARRY L. TINDALL,                       §                      (^
INDIVIDUALLY,                           §                     J^
AND TINDALL & ENGLAND                   8                   %£?

Defendants.                             §        190th JUDICIAL DISTRICT
                                                       r>
                             NOTICE OF APPEA#
                                          7^
      NOTICE IS HEREBY GIVEN that LetiCuTB. Loya, Plaintiff in the above-
                                        *S>the Fourteenth Houston Court of
named case, hereby appeals to the First<4?r
                                      *A*   c>
Appeals from the district court's orde^-granting the Amended Motions to Dismiss
                                   «%
Based on Mandatoiy Forum Sejecjon Clauses of Vilol, Inc., Michael Metz, and
Antonio Maarraoui signed December 9, 2014; as well as the district court's order

granting Miguel Loya^^flbtion to Dismissed Based on a Mandator)' Forum
Selection Clause signed January 15, 2015.'
                    5P




 The District Court signed the Order of Severance rendering these final and
appealable orders on January 26, 2015 and an Amended Severance Order
clarifying the docket number.
                             Respectfully submitted,

                             PROVOST * UMPHREY LAW FIRM, L.L.P.
                             490 Park Street
                             P.O. Box 4905                     ^
                             Beaumont, Texas 77704          ^(Oh I*t'K>\ \ < \(                                             t*. r&Aancc Ordc r                                 ACCEPTED
                                                                                                            01-14-01014-CV
                                                                                                    FIRST COURT OF APPEAl J
                                                                                                           HOUSTON. TEXAS
                                                                                                       2/25/2015 11:59:17 AM
                                                                                                         CHRISTOPHER PRIlill
     PROVOSlSbr UMPHREY                                                                                              CLERK

                                                                       fflMWItgffil

                 LAW          FIRM              L.L.P.

                 JENNIFER JOB
                 ATTORNEY


                 B0AR3 CERTIFIED: PERSONAL INJURY TRIAL LAW
                 TEXAS BOARD OF LEGAL SPECIALIZATION




                                                   February 25,2015

                             DESIGNATION OF RECORD ON APPEAL


      Civil/Family Post Trial Department
      201 Caroline, Suite 250
      Houston, Texas 77210

             RE: Case #2012-33464 -^J)
                      Styled: Leu'cia B. Loya v. Ian Taylor, Jacobus Sterken, Stichting Tinsel
                      Group, Vitol Holding IIS.A., and Tinsel Group S.A.

      Dear Sir or Madam:


              Plaintiff filed a notice of appeal in this case on February 25, 2015. In accordance
      with Appellate Rule 34.5(a) and (b), Plaintiffs request the clerk to prepare a clerk's record
      of the proceedings in this case for inclusion in the appellate record.

             Plaintiff requests the following items be included in the clerk's record. This list
      includes those items required by Appellate Rule 34.5(a);

      1.     The Court's docket sheet;

      2.     Plaintiffs' Original Petition, filed June 7, 2012;

      3.     Plaintiffs First Amended Petition and Jury Demand, filed June 6, 2014;

      4.     Defendant Miguel A. Loya's Original Answer, filed July 7, 2014;

      5.     Defendant Michael Metz & Antonio Maarraoui \s Joint Motion to Dismiss Based
             on a Mandatory Forum Selection Clause, Plea to the Jurisdiction, Plea in
             Abatement. Special Exceptions, and Subject Thereto, General Denial and
             Affirmative Defenses to Plaintiffs First Amended Petition, filed July 26, 2014;

      6.     Defendant Miguel A. Loya's Motion to Dismiss for Lack of Jurisdiction, Motion
             to Dismiss Based on a Mandatory Forum Selection Clause, and Motion to Stay
             and Application for Order Compelling Arbitration, filed August 18, 2014;

                                  ',90 PARKSTREET •       EO. DOX-1905 •    BEAUMONT, TEXAS7770-1
                                      109-83S f>000   •   1000-289-0101 •   PAX-109 038 8888
                                             JJobQpulf.coin • wvQKpnvosunnpbnucoom
                                  Beaumont, TX • Houston, TX • NashvUIe.TN • North Utile Rode. AR
7.    Defendant Ian Taylor's Special Appearance, Motion to Dismiss Based on
      Mandatory Forum Selection Clause, Plea to Jurisdiction, Plea in Abatement,
      Special Exceptions and Subject Thereto General Denial and Affirmative Defenses
      to Plaintiffs First Amended Petition, filed 7/26/14;

8.    Defendant Vitol Defendants' Amended Motion to Dismiss Based on Mandatory
      Forum SelectionClauses,filed October 27,2014;

9.    Plaintiff Leticia B. Loya's Response to Vitol Defendants' Amended Motion to
      Dismiss Based on Mandatory Forum Selection Clauses, filed November 3,2014;

10.   Plaintiff Leticia B. Loya's Response to Miguel Loya's Motion to Dismiss for
      Lack of Jurisdiction, Motion to Dismiss Based on a Mandatory Forum Selection
      Clause, and Motion to Stay and Application for Order Compelling Arbitration,
      filed November 3,2014;

11.   Thetrial court's Letter to theParties, filed December 2,2014;

12.   Order signed granting Vitol, Inc., Michael Metz, and Antonio Maarraoui's
      Amended Motion to Dismiss Based on Mandatory Forum Selection Clauses, filed
      December 9,2014;

13.   Miguel A. Loya's Reply to Leticia Loya's Response to Miguel A. Loya's Motion
      to Dismiss Based on a Mandatory Forum Selection Clause, field January 13,
      2015;

14.   Order signed Denying Miguel Loya's Motion to Stay and Application for Order
      Compelling Arbitration, filed January 15,2015;

15.   Order signed Denying Miguel Loya's Motion to Dismiss for Lack of Jurisdiction,
      filed January 15,2015;

16.   Order signed Granting Miguel Loya's Motion to Dismiss Based on a Mandatory
      Forum Selection Clause, filed January 15,2015;

17.   Plaintiff Leticia B. Loya's Sur-Reply to Miguel Loya's Motion to Dismiss Based
      on a Mandatory Forum Selection Clause, filed January 20,2015;
18.   Order of Severance, Filed January 26,2015;

19.   Amended Order of Severance, filed February 19, 2015;
20.   Thenotice of appeal filed February 25,2015;

21.   A copyof this request, filed thisdate.
22.     A certified bill of costs, including the cost for preparing the clerk's record,
        showingany credits for payments made.

       Should you require any assistance in locating any of these items, please contact
the undersigned attorney.

                                           Sincerely,




JJ:gm